                                            L SC·,'. S'..' 1'JY
                                            l 'lXu:V[NT
UNITED STATES DISTRICT COURT                f. E..C:T\ONlCALL Y FILED
                                            [),;•_:;;;
SOUTHERN DISTRICT OF NEW YORK
                                            D:.. fE FILED: _,j..,   tl._'g: ~ -
IRON WORKERS LOCALS 40, 361   &   417
HEALTH FUND,
                                          20-cv-0596 (JGK)
                    Plaintiffs,
          - against -                     ORDER

JAMES JOYCE, SEAMUS BOYLE, SEAMUS
BOYLE, LLC, STEVEN P. HADDAD, and
STEVEN P. HADDAD., P.C.,

                   Defendants.

JOHN G. KOELTL, District Judge:

     For the reasons discussed at the conference on January 27,

2020, the defendants have voluntarily committed to not release

the settlement funds at issue pending a judicial determination

or other agreement with the plaintiff. Additionally, Seamus

Boyle and Seamus Boyle, LLC are dismissed as defendants.

     The plaintiff may file a supplemental brief in support of a

motion for a preliminary injunction by January 31, 2020. The

defendants may respond by February 21, 2020. The plaintiff may

reply by February 28, 2020. A hearing is set for March 9, 2020

at 2:30 P.M.
     For the reas0ns explained at the conference on January 27,

2020, the application for a temporary restraining order is

denied.

SO ORDERED.


Dated:    New York, New York
          Janua:ry:_27, 2020

                                   United States District Judge




                               2
